DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 10/12/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11176755. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 11176755
1. A method for orchestrating contextual virtual container display updates for an artificial reality environment, the method comprising: 
1. A method for generating virtual containers for an artificial reality environment, the method comprising:
receiving multiple requests for virtual containers, wherein each of the multiple requests is associated with a manifest specifying one or more parameters for the corresponding virtual container and at least two display modes; 
receiving a request for a virtual container, wherein the request is associated with a manifest specifying one or more parameters for the virtual container…
wherein the virtual container includes context-responsive display modes…
registering each of the virtual containers for context factor notifications, wherein the registration for each particular virtual container includes: 
4. The method of claim 1, wherein the second part of the initialization procedure includes registering the virtual container to receive context factors.
analyzing conditions for one or more of the display modes, defined in the manifest corresponding to the particular virtual container, to determine one or more context factors checked when enabling the one or more display modes for the particular virtual container; and associating, in a mapping for context factor notifications, the particular virtual container with the one or more context factors; 
5. The method of claim 1, wherein the second part of the initialization procedure includes: identifying context factors the virtual container should receive by determining which context factors are used in conditions corresponding to one or more of the context-responsive display modes or portions of the context-responsive logic; and registering the virtual container to receive the identified context factors.
receiving artificial reality environment and sensor data and determining a corresponding changed context factor; 
9. The method of claim 1, wherein the virtual container receives a context factor specifying a value for a current mode of an artificial reality system;
identifying, based on the mapping for context factor notifications, a specific virtual container registered for the changed context factor; notifying the specific virtual container of the changed context factor, 
9. …wherein one of the context-responsive display modes corresponds to a condition that evaluates to true when provided with the value for the current mode of the artificial reality system;
wherein, in response to the notifying, the specific virtual container: invokes logic, for a particular display mode of the one or more display modes of that specific virtual container, that has conditions that match the changed context factor; and 
2. … the virtual container invokes at least a part of the context-responsive logic in response to evaluating a corresponding condition that takes the one or more context factors.

enables the particular display mode in response to the invoked logic.
9. …wherein the virtual container enables the one of the context-responsive display modes in response to evaluating the corresponding condition to true…



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the corresponding virtual container” which lacks antecedent basis. It is unclear which container “the corresponding virtual container” refers to. It is unclear what “the corresponding virtual container” corresponds to – the parameters, the manifest, the request, or another claim limitation.
Claims 2-8 are dependent from claim 1, and are therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-15 describe a “computer-readable storage medium”.  
Furthermore, the Specification fails to explicitly define the scope of a “computer-readable storage medium”. Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer-readable storage medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory.

Allowable Subject Matter
Claims 1-8 would be allowable if amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-15 would be allowable if amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 101, set forth in this Office action.
Claims 16-20 would be allowable if amended to overcome the double patenting rejections, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BOURNE (US 20170243465 A1) – This reference teaches a notification system based on context factors, in augmented reality or virtual reality environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613